Determination of respondent New York State Division of Parole, dated June 24, 2008, which, after a hearing, revoked petitioner’s parole and imposed a delinquent time assessment to hold petitioner to the maximum expiration date of his sentence, a total of two years, 11 months and 26 days, based upon a violation of his conditions of release, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, Bronx County [Ruth E. Smith, J.], entered November 12, 2009), dismissed, without costs.
Substantial evidence supports respondent’s determination that petitioner violated conditions of his parole (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d *434176 [1978]). The day after he was released to parole supervision, petitioner was arrested, refused to cooperate with police and caused physical injury to a police officer. The imposition of a time assessment to the maximum expiration date of the sentence was not improper. Concur—Andrias, J.E, Friedman, McGuire, Acosta and DeGrasse, JJ.